DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10, 13-19 and 21-24 are pending.

Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of applicant’s arguments and the amendment to the independent claims.
The rejections of claims 1 and 3-5 under 35 USC 112(b) have been withdrawn due to applicant’s amendment to the claims.
The rejection of claim 21 under 35 U.S.C. 101 is withdrawn due to applicant’s amendments to the claim.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

   Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:


19.	 (CURRENTLY AMENDED) A system for secure access to user account data comprising:
at least one hardware processor and memory;
a data management platform configured to:
   generate a financial report based on account information associated with one or more user accounts, each user account being associated with one or more institutions, where the account information includes financial information;
   receive a financial report request for the financial report of the user account, wherein the financial report request is identified as being received from a third-party system;
  generating an audit report token associated with the financial report;
  share the audit report token with the first third-party system in response to the financial report request;
  provide the first third-party system account access to the financial report through the report token; 
  share the audit report token for the financial report with the first third-party system; and
  provide the first third-party system account access to the financial report through the report token, where the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report;
a management user interface accessible by the user account configured to regulate access to the financial report; and 
a financial institution interface system configured to:
	receive financial account credentials;
authenticate with a financial institution using the financial account credentials   with a virtualized instance of a mobile device application;
obtain financial data from the financial institution through the virtualized instance of the mobile device application; and 
compile the financial record from the financial data.

				Allowable Subject Matter
Claims 1-10, 13-19 and 21-24 are allowed.

    Reason for allowance
The invention defined in claims 1, 19, 21-24 are not suggested by the prior art of record. 
The prior art of record (in particular, Hockey; William et al. US 20170068954 A1, Steinberg; Louis A. US 20200211002 A1, RamaKrishnanNair; ArunKumar US 20120030125 A1, Landis; Dean et al. US 20080195534 A1, JOAO; RAYMOND ANTHONY US 20140081667 A1, Sharma; Umesh et al. US 20090254476 A1, Hines; Paul US 20180064609 A1, Candee; Taylor M. et al. US 20150066805 A1, Clark; Kyle Patrick US 20150317613 A1 and Hills; Benjamin G. et al. US 20140122204 A1) singly or in combination does not disclose, with respect to independent claim 1,  receiving a financial report request for [[the]]a financial report of the user account, wherein the financial report request is identified as being received from a first third-party system;
generating an audit report token associated with the financial report;
sharing the audit report token with the first third-party system in response to the financial report request; 
providing the first third-party system account access to the financial report through the report token, where the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report;
evaluating platform interactions of the second third-party system; and automatically regulating access by the second third-party system and selectively permitting or denying access, based on analysis of the platform interactions of the  second third-parry system.” and similar limitations of independent claim 21 in combination with the other claimed features as a whole."
Therefore independent claims 1, 21 are allowed.
Dependent claims 2-10, 13-18 are also allowed based on their dependencies on independent claim 1.
Regarding claim 19, the prior art of record singly or in combination does not disclose, 
“provide the first third-party system account access to the financial report through the report token, where the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report;
a management user interface accessible by the user account configured to regulate access to the financial report; and 
a financial institution interface system configured to:
      receive financial account credentials;
      authenticate with a financial institution using the financial account credentials with a          virtualized instance of a mobile device application; 
obtain financial data from financial institution through the virtualized instance of the mobile device application; and 
compile the financial record from the financial data.” in combination with the other claimed features as a whole."
Therefore independent claim 19 is allowed.
Regarding claim 22, the prior art of record singly or in combination does not disclose, 
“generating an audit report token associated with the financial report; 
sharing the audit report token with the first third-party system in response to the financial report request;
providing the first third-party system account access to the financial report through the report token, where the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report
receiving an audit report token request from the first third-party system for the second third-party system, the audit report token request specifying an identifier of the second third-party system; 
creating the secondary audit report token in association with an identifier of the second third-party, and communicating the secondary audit report token to the first third-party system; and 
providing a second third-party system access to the financial report through the audit report token.” and similar limitations of independent claims 23 and 24 in combination with the other claimed features as a whole."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493